Casey,,C- J-,
delivered the opinion of the court:
The claimant is a widow lady of English descent, resident in the city of Charleston, South Carolina, during the rebellion. .She was a, woman of some means, and kept a store or shop in that place. Her 'sympathy with and regard for the Union cause developed itself in acts as well as words. The evidence is clear that she contributed $18,000 to $20,000 in confederate money to the succor and relief of suffering and starving Union prisoners in and around Charleston. And the evidence further shows that she never gave or contributed anything to-aid or sustain the rebellion. Fealty like this, in such a community, and under such circumstances and surrounding, deserves some recognition. The persecutions and perils that such conduct invoked required the strongest convictions and unyielding pertinacity and courage in adhering to them. She could have adopted no better or^more praiseworthy method of exhibiting her fidelity and devotion to the United States, than by affording relief to its brave soldiers languishing and famishing amid the inexpressible and ghastly horrors of southern prisons. Her loyalty is admitted.
The only objection made to her recovering is the period at which the cotton was purchased. It was after the fall of Savannah, and when the fate of Charleston appeared sealed. But the evidence relieves the case of all appearance of fraud, or any attempt to speculate on *270the justice or generosity of the government. We are satisfied, from all the facts in the case, that it was a fair, bona fide business transaction, untainted with any illegal or fraudulent intent or purpose. All the necessary facts in the case are proved, and it becomes our duty, as it is our pleasure, to award to this worthy lady the net proceeds of the property taken from her; which are as follows :
V bales upland, at $131 20. $918 40
2 bales sea-island, at $237 64. 475 28
1, 393 68
We, therefore, direct an award, in the usual form, in her favor for the sum of 11,393 68.